Citation Nr: 0813974	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law 


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to August 
1988.  He also had a period of active duty for training 
(ACDUTRA) from April 12 to July 14, 1992.

In February 1999, the RO declined to reopen the appellant's 
previously denied claim for service connection for diabetes 
mellitus.  He appealed to the Board of Veterans' Appeals 
(Board).

In August 2000, the Board remanded the appellant's case in 
order to afford him a Board hearing at the RO.  He 
subsequently withdrew his request for the hearing, and the 
case was returned to the Board in July 2002.

In September 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim.  
The Board ordered internal development with respect to the 
underlying merits of the claim, and additional evidence was 
received.  However, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in September 2003, the 
Board again remanded the claim.  The case was returned to the 
Board in June 2005, and the appellant testified at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2005.

In November 2005, the Board denied the appellant's claim on 
the merits.  The Board also denied a subsequent motion for 
reconsideration.  The appellant appealed the Board's November 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the parties to the 
appeal filed a joint motion asking the Court to vacate and 
remand the Board's decision.  The Court granted the motion in 
April 2007.

In July 2007, the Board remanded the case for additional 
development.  The RO confirmed the prior denial, and the case 
was returned to the Board in March 2008.  The matter is now 
presented for further appellate consideration.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

When this case was remanded in July 2007, the Board 
requested, among other things, that a thorough search be 
conducted for any additional service medical records for the 
appellant that might exist including, but not limited to, any 
narrative that might have been associated with a November 
1992 Medical Evaluation Board (MEB) report and records 
pertaining to the appellant's apparent referral to a Physical 
Evaluation Board (PEB).  Consistent with the law, the Board 
instructed that efforts to obtain the evidence should be 
discontinued only if it could be concluded that the evidence 
sought did not exist or that further efforts to obtain the 
evidence would be futile.  See 38 C.F.R. § 3.159(c)(2).

Unfortunately, the requested development has not been 
completed.  The record shows that the RO contacted the 
National Personnel Records Center (NPRC) in an effort to 
obtain additional service medical records.  In reply, the 
NPRC indicated, in effect, that the records sought were not 
located among its holdings and that further efforts to locate 
them at that facility would be futile.  However, the NPRC 
also indicated that the record needed to respond to the RO's 
request "was charged out on 4/14/05 and has not been 
returned to file."  That statement suggests that the NPRC 
might have additional information as to the location of the 
requested records (e.g., the identity of the person or 
facility to whom the records were released on 4/14/05).  The 
record on appeal also suggests another possible source of the 
evidence sought, inasmuch as it shows that the service 
department (i.e., the Army Review Boards Agency) gathered 
evidence in 1996 in connection an application for correction 
filed by the appellant in 1994 wherein he asserted, among 
other things, that an error existed "in the PEB's finding 
that my condition (diabetes) was pre-existing."  (Emphasis 
added.)  Under the circumstances, the Board is not persuaded 
that all reasonable efforts to obtain the evidence have been 
exhausted.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this matter to the agency of original jurisdiction.  A 
remand is required.  38 C.F.R. § 19.9.

The RO has made two unsuccessful attempts to obtain 
additional records from the appellant's private physician, 
David A. Escalante, M.D.; most recently in October 2007.  
Under the law, if VA makes reasonable efforts to obtain 
relevant non-Federal records, but is unable to obtain them, 
it is required to provide the claimant notice that includes 
the identity of the records VA was unable to obtain; an 
explanation of the efforts VA made to obtain the records; a 
description of any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(1).  Here, that 
has not been done.  Corrective action is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Notify the appellant that VA has been 
unable to obtain complete records of 
treatment from Dr. Escalante, as identified 
in the releases he has provided.  As part of 
the notice, provide an explanation of the 
efforts VA has made to obtain the records, a 
description of any further action VA will 
take regarding his claim for service 
connection (including, but not limited to, 
notifying him that VA will decide the claim 
based on the evidence of record unless he 
submits the records VA was unable to obtain), 
and notice that he is ultimately responsible 
for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).

2.  Contact NPRC and ask it to clarify its 
response to the RO's requests for additional 
service medical records.  Specifically, NPRC 
should be asked to indicate whether any of 
the appellant's service medical records, 
including any MEB or PEB reports, or parts 
thereof, may have been among the records 
"charged out on 4/14/05" and, if so, to 
provide any information it may have as to the 
identity of the person or facility to whom 
the records were released.
 
3.  If NPRC indicates that any of the 
appellant's service medical records, 
including any MEB or PEB reports, or parts 
thereof, may have been among the records 
"charged out on 4/14/05," and if NPRC is 
able to provide information as to the 
identity of the person or facility to whom 
the records were released, make efforts to 
obtain the records from the recipient 
identified.

4.  Ask the Army Board for Correction of 
Military Records to provide copies of any 
records in its possession pertaining to the 
appellant's Application for Correction of 
Military Record, dated in 1994.  The 
materials obtained should be associated with 
the claims file.

5.  All efforts to obtain the evidence in 
question should be fully documented in the 
claims file.  Efforts should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further efforts 
to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The information and 
evidence obtained, if any, must be associated 
with the record on appeal.

6.  After the foregoing development has been 
completed, take adjudicatory action on the 
claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

